Exhibit 10.1

VeraSun Energy Corporation

Senior Management Retention Plan

1. General Purpose of the Plan. This Senior Management Retention Plan (this
“Plan”) is for the benefit of certain management employees of VeraSun Energy
Corporation, a South Dakota corporation, or a subsidiary of VeraSun Energy
Corporation (collectively, the “Company”), and has been established by the
Company to reinforce and encourage the continued attention and dedication of
members of the Company’s management team to their assigned duties without
distraction in the face of potentially disruptive circumstances arising from the
possibility of a Change in Control (as defined on Attachment A hereto) on or
prior the third anniversary of the date (the “Effective Date”) this Plan is
adopted by the Compensation Committee of the Board of Directors of the Company
(the “Committee”).

2. Administration. This Plan will be administered by the Committee. The
Committee shall have the authority and discretion, subject to the terms of this
Plan, to interpret and make all necessary determinations under this Plan.

3. Determination of Participants. The participants in the Plan shall be the
executive officers of the Company and such other key employees, as selected by
the Chief Executive Officer, that are, in each case, employees of the Company as
of the Effective Date. Each employee that is selected to be a participant in the
Plan will receive a written notice from the Company regarding his or her
participation in the Plan. Upon a Change in Control, each participant that is
either (a) employed by the Company at the time of the Change in Control or
(b) for those employees that have entered into a Change in Control Agreement
with the Company or any subsidiary of the Company, employed by the Company at
the time of the Change in Control or eligible to receive the Severance Benefit
or Severance Payments (as such terms are defined in the Change in Control
Agreements) pursuant to such Change in Control Agreement (each, an “Eligible
Participant”) will receive a payment from the Company calculated in the manner
provided in Section 4.

4. Determination of Payment Amount. The amount to be paid by the Company to
Eligible Participants pursuant to the Plan shall equal the Eligible
Participant’s “Net Payment Amount.” The Net Payment Amount shall equal the
Eligible Participant’s “Expected Gain” minus the Eligible Participant’s
“Realized Gain,” if any (as each such terms are defined below).



--------------------------------------------------------------------------------

(a) Expected Gain. An Eligible Participant’s “Expected Gain” shall equal the sum
of the “Expected Option Gain” and the “Expected Stock Gain” (as such terms are
defined below).

(i) Expected Option Gain. For stock option award agreements (whether unvested,
partially vested or fully vested) that were granted to the Eligible Participant
prior to the Effective Date and provide the Eligible Participant the right to
purchase shares of the Company’s common stock (the “Eligible Option Grants”),
the “Expected Option Gain” shall equal to the sum of the Black-Scholes or other
fair value of each stock option granted pursuant to the Eligible Option Grant
calculated as of the grant date, respectively, and as reflected in the financial
statements of the Company at the time of the grant, or, if no grant date fair
value was required to be reflected in such financial statements, the grant date
fair value which would have been recognized in respect of such option using the
assumptions utilized to determine such value in the financial statements of the
Company issued most recently prior to the Effective Date.

(ii) Expected Stock Gain. For restricted stock award agreements (whether
unvested, partially vested or fully vested) that were granted pursuant to the
Eligible Participant prior to the Effective Date (the “Eligible Stock Grants”),
“Expected Stock Gain” shall equal the product of the (x) the number of shares
granted to the Eligible Participant pursuant to Eligible Stock Grants times
(y) the price per share of the Company’s common stock on the date of each such
Eligible Stock Grant, based on closing price of the Company’s common stock on
such date.

(b) Realized Gain. An Eligible Participant’s “Realized Gain” shall equal the sum
of the “Realized Option Gain” and the “Realized Stock Gain” (as such terms are
defined below).

(i) Realized Option Gain. For each stock option (whether unvested, partially
vested or fully vested) granted pursuant to the Eligible Option Grants, the
“Realized Option Gain” shall equal the sum of positive difference(s), if any,
between (x) the “Change in Control Price” (as defined below) minus (y) the
exercise price of each stock option granted pursuant to the Eligible Option
Grants.

(ii) Realized Stock Gain. For each share of restricted stock (whether unvested,
partially vested or fully vested) granted pursuant Eligible Stock Grants, the
“Realized Stock Gain” shall equal the product of (x) the number of shares
granted to the Eligible Participant pursuant to Eligible Stock Grants times
(y) the Change in Control Price.

The “Change in Control Price” shall be determined by the Committee based on the
market value of the cash and/or other consideration received by Company’s
shareholders in connection with the Change in Control or, if the Committee is
not

 

2



--------------------------------------------------------------------------------

able to establish a Change in Control Price based on the market value of the
cash and/or other consideration received by the Company’s shareholders, the
Change in Control Price shall be determined in good faith by the Committee. The
Committee’s determination shall be final.

5. Timing of Payment. The Net Payment Amount, if any, payable to Eligible
Participants pursuant to this Plan will be paid by the Company to such Eligible
Participants within five (5) days following the occurrence of a Change in
Control.

6. Parachute Tax Treatment. Notwithstanding any provision of any plan or
agreement between the Company and a Participant (including, without limitation,
any “Change of Control Agreement” between a Participant and the Company); if the
Participant receives any payments pursuant to the Plan and any of the payments
or benefits received or to be received by such Participant, whether pursuant to
the terms of this Plan or any other plan, arrangement or agreement with the
Company or its subsidiaries, (all such payments and benefits, excluding the
Gross-Up Payment described below, being hereinafter referred to as the “Total
Payments”) will be subject to the excise tax imposed pursuant to Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Excise Tax”), the Company
shall pay to the Participant an additional amount (the “Gross-Up Payment”) such
that the net amount retained by the Participant, after deduction of any Excise
Tax on the Total Payments and any federal, state and local income and employment
taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the Total
Payments Any Gross-Up Payment shall be payable to the Participant within sixty
(60) days following the imposition of the Excise Tax on the Participant. The
determination of any payment due to a Participant pursuant to this Section 6
shall be made in good faith by the Company’s independent auditor immediately
prior to the Change in Control.

7. Company’s Obligations. This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any awards under this Plan. No
amounts will be payable under the Plan in respect of any Change in Control which
occurs following the third anniversary of the Effective Date. The Company is not
obligated to enter into a Change in Control transaction and, if no such
transaction occurs on or prior to the third anniversary of the Effective Date,
the benefits provided in this Plan will be of no further force or effect.

8. Taxes. To the extent required by law, the federal, state and local taxes of
any kind required by law to be withheld from any payment of any kind due to the
participant pursuant to the Plan shall be so withheld. It is the intention of
the Company that any payments pursuant to this Plan not result in taxation of
Participants as a result of the operation of Section 409A of the Internal
Revenue Code of 1986, as amended, due to the status of the payments as
short-term deferrals for purposes of such section, and the Plan shall be
construed in accordance with such intention.

 

3



--------------------------------------------------------------------------------

9. Other Provisions. This Plan is intended to supplement, and not replace, all
other existing management incentive plans of the Company. For the avoidance of
doubt, amounts paid pursuant a Participant’s individual employment agreement,
Change in Control Agreement or similar agreement shall not be reduced or offset
by the benefits payable to the Participant pursuant to this Plan. Any amounts
payable under this Plan will not constitute salary or compensation for the
purposes of any other employee benefit plan maintained by the Company or any
subsidiary. This Plan does not confer upon any Participant any right to continue
in the employ of the Company or any subsidiary. This Plan shall be governed by
the laws of the State of South Dakota, without giving effect to any choice of
law or conflict of law provision.

10. Amendment; Termination. This Plan shall terminate if a Change in Control
does not occur on or prior to the third anniversary of the Effective Date. The
Committee may at any time amend this Plan, but no amendment may impair the
rights (or contingent rights) of any participant without his or her consent.

Adopted May 9, 2008

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

For purposes of this Plan “Change in Control” shall mean the occurrence of any
of the following events:

(i) The approval by the shareholders of the Company of: (A) any consolidation,
merger or plan of share exchange involving the Company (a “Merger”) as a result
of which the holders of outstanding securities of the Company ordinarily having
the right to vote for the election of directors (“Voting Securities”)
immediately prior to the Merger do not continue to hold at least fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
surviving or continuing entity immediately after the Merger, disregarding any
Voting Securities issued to or retained by such holders in respect of securities
of any other party to the Merger; (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, the assets of the Company; (C) the adoption of any plan or
proposal for the liquidation or dissolution of the Company; or (D) any issuance
(in one transaction or series of related transactions) of Voting Securities by
the Company (other than for cash) representing fifty percent (50%) or more of
the voting power of the Voting Securities outstanding immediately before such
issuance;

(ii) At any time during a period of two (2) consecutive years, individuals who
at the Effective Date constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

(iii) Any Person (as defined below) shall, as a result of a tender or exchange
offer, open market purchases or privately negotiated purchases from anyone other
than the Company, have become the beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
Voting Securities representing twenty percent (20%) or more of the combined
voting power of the then outstanding Voting Securities.

“Person” shall mean and include any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 14(d) of the
Securities Exchange Act of 1934, other than the Company or any employee benefit
plan sponsored by the Company.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board of Directors of the Company, no Change in Control shall
be deemed to have occurred for purposes of this Agreement if (1) a participant
acquires (other than on the same basis as all other holders of shares of Common
Stock of the Company) an equity interest in an entity that acquires the Company
in a Change in

 

5



--------------------------------------------------------------------------------

Control otherwise described under subparagraph (i)(A) above, or (2) a
participant is part of a group that constitutes Person which becomes a
beneficial owner of Voting Securities in a transaction that otherwise would have
resulted in a Change in Control under subparagraph (iii) above.

 

6